779 N.W.2d 809 (2010)
H. John SCHIMKE, Plaintiff/Counter-Defendant-Appellee,
v.
LIQUID DUSTLAYER, INC., Wendy Steel, Trustee of the Richard C. Rademaker Trust, and Tina L. Rademaker, Defendants/Counter-Plaintiffs-Appellants.
Docket No. 139940. COA No. 282421.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the September 24, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.